Citation Nr: 0707262	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  05-28 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a compensable disability rating for maxillary 
sinusitis.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to October 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  In October 2006, the appellant testified at a 
hearing before the undersigned Veterans Law Judge at the RO 
(Travel Board hearing).  A copy of the hearing transcript is 
associated with the claims file.  


FINDINGS OF FACT

1.  The veteran's sinus disorder is manifested by complaints 
of pain and non-incapacitating headaches.  

2.  There is no medical evidence of three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for a disability rating of 10 percent for maxillary 
sinusitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.97, Diagnostic Code 6513 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  A May 2004 VA 
notice and duty to assist letter satisfied VA's duty to 
notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as 
it informed the appellant of what evidence was needed to 
establish the veteran's increased rating claim, of what VA 
would do or had done, what evidence he should provide, 
informed the appellant that it was his responsibility to help 
VA obtain medical evidence or other non-government records 
necessary to support his claim, and asked him to provide any 
information in his possession.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  In an August 2005 letter to the 
veteran, the RO requested the name and address of any health 
care providers that has treated the veteran for sinusitis and 
authorization for the release of medical information.  In 
response, the veteran stated that he received treatment from 
a private primary physician, Dr. Berrick.  The RO again sent 
a follow-up letter in November 2005, requesting Dr. Berrick's 
address and the dates of treatment.  The veteran did not 
respond with further information.  The Board notes that the 
duty to assist is not a one-way street.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).  Moreover, the veteran was examined in 
June 2004 in connection with this matter.  Thus, the Board 
considers the VA's duty to assist is satisfied.  Accordingly, 
the Board finds that no further assistance to the veteran in 
acquiring evidence is required by statute.  38 U.S.C.A. 
§ 5103A.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In an October 
2006 letter, the appellant was provided with notice of the 
type of evidence necessary to establish an effective date, if 
an increased rating was granted on appeal.  When implementing 
the award for an increased rating for sinusitis, the RO will 
address any notice defect with respect to the effective date.  
Significantly, the veteran retains the right to appeal any 
effective date assigned by the RO.  

Accordingly, the Board finds that the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and no further assistance to 
the veteran in acquiring evidence is required by statute.  
38 U.S.C.A. § 5103A.  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The veteran contends that a compensable disability rating 
should be assigned for his sinus disorder to reflect more 
accurately the severity of his symptomatology.  On the 
occasion of the aforementioned hearing on appeal, the veteran 
testified that symptomatology related to his sinus disability 
includes headaches, pain around his eyes, and coughing to 
clear his throat.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making a disability evaluation.  
38 C.F.R. § 4.1.  Where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A noncompensable rating (0 percent) is current ineffect for 
the veteran's service-connected maxillary sinusitis under 
38 C.F.R. § 4.97, Diagnostic Code 6513.  A maximum 50 percent 
evaluation requires radical surgery with chronic 
osteomyelitis, or: near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  

A 30 percent evaluation requires three or more incapacitating 
episodes per year of sinusitis requiring prolonged antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.

A 10 percent evaluation requires one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  38 C.F.R. § 4.97, Diagnostic Code 6513 (2006).

The veteran's claims file contains VA outpatient treatment 
records and a VA sinus examination report.  VA outpatient 
treatment record from March 2004 to August 2005 document the 
veteran's reports of headaches and the need to clears his 
throat due to post-nasal drip.  Medical records document the 
veteran's reports of headaches in March and June 2004 and 
February 2005.  In March 2004, the VA physician found that 
the veteran had active chronic sinusitis.  

In June 2004, the veteran underwent a VA sinus examination, 
where he reported frequent headaches, post-nasal drip, 
clearing his throat, and pain over the sinus area.  Upon 
examination, the veteran had multiple points of tenderness 
overlying the face area.  The right nasal passages were 
widely patent, but the left nasal passage was narrowed by 50 
percent.  Nasal endoscope revealed that the middle meatus was 
clear without polyps or drainage.  After reviewing the 
evidence, the examiner found that the veteran had facial pain 
with headache; however, the examiner concluded that there was 
no evidence of sinusitis.  

Subsequently, in March 2006, a computed tomography (CT) scan 
of the veteran's sinuses revealed that there was diffuse 
mucosal thickening involving the ethmoid sinuses and mild 
hypertrophy of the nasal turbinates that would have been 
either allergic or inflammatory in nature.  There was mild to 
moderate nasal septal deviation and mild narrowing of the 
left ostiomeatal unit due to mucosal thickening and uncinate 
hypertrophy.  

After a careful review of the medical evidence, the Board 
finds that although the June 2004 examiner opined that there 
was no evidence of sinusitis, documented treatment and 
finding from the VA outpatient medical facility that the 
veteran had an active problem of sinusitis contradicts the 
examiner's opinion.  Further, the March 2006 CT scan showed 
nasal blockage and mild hypertrophy.  Accordingly, resolving 
the benefit of doubt in the veteran's favor, the veteran's 
symptomatology for his sinus disorder approximates a 10 
percent disability rating under Diagnostic Code 6513, and no 
more.  38 C.F.R. § 4.7.  

The Board finds that the symptomatology required for a 30 
percent rating have not been met.  There is no evidence of 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  Therefore, entitlement to an evaluation in excess 
of 10 percent is not merited.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the veteran's sinus disorder has resulted in 
frequent hospitalizations or caused marked interference in 
his employment.  The Board is therefore not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2006).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Resolving the benefit of doubt in the veteran's favor, the 
Board finds that the veteran's sinusitis warrants a 10 
percent disability rating under Diagnostic Code 6513.  


ORDER

An increased rating of 10 percent for maxillary sinusitis is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


